Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 October 2021 has been entered.
 
Status of Claims
This action is in reply to the claims filed on 22 September 2021. Claims 1, 7, 10-11, 20, and 24-25 have been amended. Claims 1-5, 7-16, 20-22, and 24-25 are currently pending and have been examined.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5, 10-12, 16, 20, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Mault (U.S. 2003/0208113) in view of Finan (U.S. 2014/0276554).
Regarding claim 1, Mault discloses a method of monitoring a physiological condition of a patient, the method comprising:
obtaining, from a medical device, measurement data indicative of a current physiological state of the patient (See Mault [0073] and [0074] the system can receive blood glucose level data.); 
identifying a current patient state comprising the current physiological state and a current operational context (See Mault [0075] physical activity from the monitor is an operational context. [0124] demographic information and other information can be considered operational context.);
obtaining a probable patient response model for the physiological condition after the current patient state (See Mault [0126] a glycemic response model is developed for the individual.), 
the probable patient response model being based on historical data associated with a cluster of historical patient states corresponding to the current patient state (See Mault [0120] to [0123] the model uses historical information.) and 
the probable patient response model comprising an equation for calculating a probable response for the physiological condition at a plurality of subsequent times after the current patient state based on a subset of input variables predictive of the physiological condition (See Mault [0126] The model can predict future blood glucose levels based on glycemic parameters (determined in developing the model for the individual) and currently consumed food or planned meals. Fig. 15 and [0136] the person can enter future planned meals (at subsequent times) for the model to calculate the predicted blood glucose level.),
wherein the subset of input variables includes an insulin bolus amount input variable (See Mault [0021] the model can include possible insulin injections as part of the prediction of future blood glucose levels.);
selecting an optimal value for the insulin bolus amount input variable at the discrete time of day from within the potential recommendation range for the discrete time of day as a recommended insulin bolus amount to be delivered at the discrete time of day based on one or more selection criteria (See Mault [0132] the system can provide feedback on optimum insulin injection times and quantities.);
providing instructions indicating the recommended insulin bolus amount to an infusion device to configure a control system of the infusion device to deliver the recommended insulin bolus amount or schedule a future delivery of the recommended insulin bolus amount at the discrete time of day (See Mault [0118] If the projected curve goes outside a predetermined healthy range, actions can be recommended to the person, these include administering an insulin injection (which may be done automatically by a device in communication with the PDA) so as to maintain blood glucose levels within a healthy range. [0021] the system can command an insulin injection of a specific quantity at a certain time.).
Mault does not disclose:
varying the insulin bolus amount input variable input to the probable patient response model across a plurality of values at a discrete time of day to identify a potential recommendation range of input insulin bolus amount values for the discrete time of day comprising a subset of the plurality of values for the insulin bolus amount input variable at the discrete time of day that result in the probable response at each of the plurality of subsequent times after the current patient state at the discrete time of day being within a target range for the physiological condition by excluding one or more values of the plurality of values that result in the probable response at one or more times after the current patient state at the discrete time of day being outside the target range, wherein the probable response is determined by the probable patient response model based on the current patient state and a respective input insulin bolus amount value of the potential recommendation range of the input insulin bolus amount values for the insulin bolus amount input variable at the discrete time of day.
Finan teaches:
varying the insulin bolus amount input variable input to the probable patient response model across a plurality of values at a discrete time of day to identify a potential recommendation range of input insulin bolus amount values for the discrete time of day comprising a subset of the plurality of values for the insulin bolus amount input variable at the discrete time of day that result in the probable response at each of the plurality of subsequent times after the current patient state at the discrete time of day being within a target range for the physiological condition (See Finan [0087] The model is used to predict future glucose values and to calculate future controller moves that will bring the glucose profile to the desired range. Here is a model that calculates multiple future glucose values using discrete time intervals. [0110] an input of the model is a vector with proposed insulin infusion amounts.) by excluding one or more values of the plurality of values that result in the probable response at one or more times after the current patient state at the discrete time of day being outside the target range (See Finan [0139] the system can calculate a candidate insulin delivery based on an excursion of glucose levels form a target range during a time range in the future. The system does , wherein the probable response is determined by the probable patient response model based on the current patient state (See Finan [0086] and [0087] the model can determine a future glucose value based on the estimated metabolic state (plasma glucose, or i.e. “current patient state”). This is based on T1DM glucose-insulin dynamics.) and a respective input insulin bolus amount value of the potential recommendation range of the input insulin bolus amount values for the insulin bolus amount input variable at the discrete time of day (See Finan [0086] and [0087] the model can determine a future glucose value based on the estimated metabolic state (plasma glucose, or i.e. “current patient state”). This is based on T1DM glucose-insulin dynamics.).
Examiner notes that the Finan reference does not specify that the times it is calculating for are discrete future times (similar to applicant’s Figs. 10 and 11). However, Mault does disclose the calculation and prediction of glucose levels at future times, including planned meal events (see Mault Fig. 15 and [0136]) not in the immediate future. Therefore, together they teach these elements of the claim by using the Model in Finan to calculate the predicted glucose amounts at the future times disclosed in Mault.
The method of Finan is applicable to the disclosure of Mault as they both share characteristics and capabilities, namely, they are directed to patient blood glucose prediction models. It would have been obvious to one of ordinary skill in the art before the effective filing 

Regarding claim 2, Mault in view of Finan discloses the method of claim 1 as discussed above. Mault discloses a method, further comprising:
identifying the cluster of historical patient states based on a difference between a respective subset of the historical data associated with each respective historical patient state of the cluster of historical patient states and the data indicative of the current patient state being less than a threshold (See Mault [0120] to [0123] the model uses historical information. [0129] the historical data includes responses to different meals on different days and different times of day.)

Regarding claim 5, Mault in view of Finan discloses the method of claim 1 as discussed above. Mault discloses a method, the historical data including:
historical measurement data associated with each of the one or more historical patient states and historical activity data associated with each of the one or more historical patient states further comprising determining the probable patient response model based on a correlation between the historical measurement data and the historical activity data (See Mault [0128] developing the glycemic response model can include physical activity as one of the parameters.).


Regarding claim 10, Mault in view of Finan discloses the method of claim 1 as discussed above. Mault discloses a method, wherein:
selecting the optimal value comprises identifying a value from within the potential recommendation range of input insulin bolus amount values that results in the probable response at the plurality of subsequent times after the current patient state at the discrete time of day output by the probable patient response model being equal to a forecasted value for the physiological condition at the plurality of subsequent times in the future (See Mault [0132] the system can provide feedback on how to minimize blood glucose excursions outside of a safe range, including optimum insulin injection times and quantities.).

Regarding claim 11, Mault in view of Finan discloses the method of claim 1 as discussed above. Mault discloses a method, wherein:
selecting the optimal value comprises identifying a value from within the potential recommendation range of input insulin bolus amount values that results in the probable response at one or more of the plurality of subsequent times after the current patient state at the discrete time of day output by the probable patient response model being equal to a target value for the physiological condition utilized by a closed-loop control scheme (See Mault [0015] the system can use a closed loop method.).

Regarding claim 12, Mault in view of Finan discloses the method of claim 1 as discussed above. Mault discloses a method, further comprising:
limiting the potential recommendation range of values input insulin bolus amount to a limited range of values prior to selecting the optimal value, wherein selecting the optimal value comprises selecting the optimal value from within the limited range based on the one or more selection criteria (See Mault [0140] the system can recommend upper and lower blood glucose limits, for long term health goals, and essential upper and lower limits, which limit the range in which a person may be fully functional. The effect of the selected optimal bolus amount would need to fall into this range, and therefore is limited by these recommended ranges. The essential and long term health goals are considered to be “selection criteria.”).

Regarding claim 16, Mault in view of Finan discloses the method of claim 12 as discussed above. Mault discloses a method, further comprising:
obtaining environmental context data associated with the current patient state, wherein limiting the potential recommendation range comprises excluding a least a portion of the potential recommendation range of input insulin bolus amount values based at least in part on the environmental context data (See Mault [0128] developing the model can include environmental effects as one of its parameters.).

Regarding claim 20, Mault in view of Finan discloses the method of claim 1 as discussed above. Mault discloses the medical device, database, and client device of the system of claim 20 (see Mault [0079] and Fig. 2). The system of claim 20 performs a method substantially similar to the method of claim 1. Therefore, Mault in view of Finan discloses the system of claim 20, based on the same analysis for claim 1 above.

Regarding claim 24, Mault in view of Finan discloses the method of claim 1 as discussed above. Mault discloses a computer readable medium that stores instructions (see Mault [0079] and Fig. 2). The computer-readable medium of claim 24 stores instructions to perform a method substantially similar to the method of claim 1. Therefore, Mault in view of Finan discloses the computer-readable medium of claim 24, based on the same analysis for claim 1 above. 

Regarding claim 25, Mault in view of Finan discloses the method of claim 1 as discussed above. Mault does not disclose a method, wherein:
the potential recommendation range of input insulin bolus amount values comprises the subset of the plurality of values for the insulin bolus amount input variable that result in the probable response at the one or more of the plurality of subsequent times after the current patient state at the discrete time of day being within a threshold amount of an originally forecasted value for the physiological condition at the one or more of the plurality of subsequent times.

the potential recommendation range of input insulin bolus amount values comprises the subset of the plurality of values for the insulin bolus amount input variable (See Finan [0087] The model is used to predict future glucose values and to calculate future controller moves that will bring the glucose profile to the desired range. Here is a model that calculates multiple future glucose values using discrete time intervals. [0110] an input of the model is a vector with proposed insulin infusion amounts.) that result in the probable response at the one or more of the plurality of subsequent times after the current patient state at the discrete time of day being within a threshold amount of an originally forecasted value for the physiological condition at the one or more of the plurality of subsequent times (See Finan [0087] the model is used to predict future glucose values and to calculate future controller moves that will bring the glucose profile to the desired range. The desired range is understood to include an upper and lower threshold.).
The method of Finan is applicable to the disclosure of Mault as they both share characteristics and capabilities, namely, they are directed to calculating and suggesting insulin doses amounts to a user. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mault to include multiple potential recommended bolus amounts as taught by Finan. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Mault in order to consider the near future effects of control changes and constraints in determining the output of the (see Finan [0006]).
s 3 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Mault (U.S. 2003/0208113) in view of Finan (U.S. 2014/0276554), and further in view of Soni (U.S. Patent No. 9,465,917).
Regarding claim 3, Mault in view of Finan discloses the method of claim 1 as discussed above. Mault does not disclose a method, further comprising:
identifying the cluster of one or more historical patient states based on a respective subset of the historical data associated with each respective historical patient state of the one or more historical patient states and the data indicative of the current patient state using a nearest neighbor algorithm.
Soni teaches a method comprising:
identifying the cluster of one or more historical patient states based on a respective subset of the historical data associated with each respective historical patient state of the one or more historical patient states and the data indicative of the current patient state using a nearest neighbor algorithm (See Soni column 11 lines 22-27, the disclosed system includes memory that stores patient data for performing a pattern match of a data set to past patient data; column 19 lines 17-28, the system can use a nearest neighbor algorithm to perform the pattern matching). 
The method of Soni is applicable to the method of Mault as they both share characteristics and capabilities, namely, they are directed to diabetes management through insulin bolus recommendations. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mault to include the use of a nearest neighbor algorithm as taught by Soni. One of ordinary skill in the art before the 

Regarding claim 21, Mault in view of Finan discloses the method of claim 1 as discussed above. Mault does not disclose a method, further comprising:
selecting the optimal value comprises selecting a mean of the potential recommendation range of input insulin bolus amount values as the optimal value.
Soni teaches
selecting the optimal value comprises selecting a mean of the potential recommendation range of input insulin bolus amount values as the optimal value (See Soni column 28 lines 62-67, the system can calculate summary statistics for the clustered information, including ranges, the mean, and the median. Column 29 lines 8-11, the summary statistics can be used as indicators for potential therapy adjustments.).
The method of Soni is applicable to the method of Mault as they both share characteristics and capabilities, namely, they are directed to diabetes management through insulin bolus recommendations. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mault to include the use of a nearest neighbor algorithm as taught by Soni. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Mault in order to help optimize therapy based on similar past experiences (See Soni column 2 lines 1-2).

Regarding claim 22, Mault in view of Finan discloses the method of claim 1 as discussed above. Mault does not discloses a method, further comprising:
selecting the optimal value comprises selecting a median of the potential recommendation range of input insulin bolus amount values as the optimal value.
Soni teaches
selecting the optimal value comprises selecting a median of the potential recommendation range as the optimal value (See Soni column 28 lines 62-67, the system can calculate summary statistics for the clustered information, including ranges, the mean, and the median. Column 29 lines 8-11, the summary statistics can be used as indicators for potential therapy adjustments.).
The method of Soni is applicable to the method of Mault as they both share characteristics and capabilities, namely, they are directed to diabetes management through insulin bolus recommendations. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mault to include the use of a nearest neighbor algorithm as taught by Soni. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Mault in order to help optimize therapy based on similar past experiences (See Soni column 2 lines 1-2).

Claims 4, 7-9, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mault (U.S. 2003/0208113) in view of Finan (U.S. 2014/0276554), and further in view of Davis (U.S. 2017/0220751).
Regarding claim 4, Mault in view of Finan discloses the method of claim 1 as discussed above. Mault does not disclose a method, further comprising:
assigning the patient to a patient cluster of different patients based on the current patient state, wherein identifying the cluster of one or more historical patient states comprises identifying the one or more historical patient states associated with the patient cluster.
Davis teaches:
assigning the patient to a patient cluster of different patients based on the current patient state, wherein identifying the cluster of one or more historical patient states comprises identifying the one or more historical patient states associated with the patient cluster (See Davis [0143] the model can use past modeled patient data from many subjects in order to estimate the current glucose levels; [0150] can also place subjects of the model into stratifications of other similar subjects.).
The method of Davis is applicable to the method of Mault as they both share characteristics and capabilities, namely, they are directed to diabetes management through insulin bolus recommendations. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mault to include the teachings of Davis. One of ordinary skill in the art before the effective filing date of the claimed 


Regarding claim 7, Mault in view of Finan discloses the method of claim 1 as discussed above. Mault does not disclose a method, wherein:
selecting the optimal value comprises identifying a value from within the potential recommendation range of input insulin bolus amount values that requires a least amount of insulin for achieving the probable response at the plurality of subsequent times after the current patient state at the discrete time of day within the target range.
Davis teaches:
selecting the optimal value comprises identifying a value from within the potential recommendation range of input insulin bolus amount values that requires a least amount of insulin for achieving the probable response at the plurality of subsequent times after the current patient state at the discrete time of day within the target range (See Davis [0016] the system recommends a dosage that keeps the glucose level near the higher limit (i.e. a smaller insulin bolus injection) in order to minimize risk associated with a large insulin dose. In other words, the system aims for the upper limit of a glucose range in order to use as little insulin as possible).
The method of Davis is applicable to the method of Mault as they both share characteristics and capabilities, namely, they are directed to diabetes management through insulin bolus recommendations. It would have been obvious to one of ordinary skill in the art before the 

Regarding claim 8, Mault in view of Finan discloses the method of claim 1 as discussed above. Mault does not disclose a method, wherein:
selecting the optimal value comprises identifying a value from within the potential recommendation range of input insulin bolus amount values that has a lowest probability of an excursion event with respect to the physiological condition after the current patient state.
Davis teaches:
selecting the optimal value comprises identifying a value from within the potential recommendation range of input insulin bolus amount values that has a lowest probability of an excursion event with respect to the physiological condition after the current patient state (See Davis [0281] the system can predict hypoglycemia and prevent it by adjust the recommended insulin bolus. This paragraph uses the language of the hypoglycemia being “likely” to occur. This language implies the use of probabilities. [0016] the optimal value can be based on user’s lifestyle and preferences, to minimize user burden, and to minimize the safety risk.).
The method of Davis is applicable to the method of Mault as they both share characteristics and capabilities, namely, they are directed to diabetes management through insulin bolus 

Regarding claim 9, Mault in view of Finan discloses the method of claim 8 as discussed above. Mault does not disclose a method, wherein:
the excursion event comprises at least one of a hypoglycemic event and a hyperglycemic event.
Davis teaches:
the excursion event comprises at least one of a hypoglycemic event and a hyperglycemic event (See Davis [0281] the system can predict hypoglycemia and prevent it by adjusting the recommended insulin bolus).
The method of Davis is applicable to the method of Mault as they both share characteristics and capabilities, namely, they are directed to diabetes management through insulin bolus recommendations. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mault to include the teachings of Davis. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Mault in order to best suit the user's lifestyle and preferences, to minimize user burden, and to minimize the safety risk (see Davis [0016]).

Regarding claim 13, Mault in view of Finan discloses the method of claim 12 as discussed above. Mault does not disclose a method, wherein:
limiting the range comprises excluding a least a portion of the potential recommendation range of input insulin bolus amount values based on a previous excursion event associated with at least one of the one or more historical patient states.
Davis teaches:
limiting the range comprises excluding a least a portion of the potential recommendation range of input insulin bolus amount values based on a previous excursion event associated with at least one of the one or more historical patient states (See Davis [0149] the system can take input from previous excursion events, such as information that a user has a low glucose value on weekday mornings, the recommendations are adjusted based on this information).
The method of Davis is applicable to the method of Mault as they both share characteristics and capabilities, namely, they are directed to diabetes management through insulin bolus recommendations. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mault to include the teachings of Davis. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Mault in order to best suit the user's lifestyle and preferences, to minimize user burden, and to minimize the safety risk (see Davis [0016]).

Regarding claim 15
limiting the range comprises excluding a least a portion of the potential recommendation range of input insulin bolus amount values when a prediction for the physiological condition of the patient based at least in part on the portion of the potential recommendation range of input insulin bolus amount values and data indicative of the current patient state using a different model is outside the target range.
Davis teaches:
limiting the range comprises excluding a least a portion of the potential recommendation range of input insulin bolus amount values when a prediction for the physiological condition of the patient based at least in part on the portion of the potential recommendation range of input insulin bolus amount values and data indicative of the current patient state using a different model is outside the target range (See Mault [0143]-[0145] the system starts with a different model, one that is based on a population rather than an individual, and compares the differences between the models. This comparison leads to the original model of the population influencing the adjusted model of the individual.).
The method of Davis is applicable to the method of Mault as they both share characteristics and capabilities, namely, they are directed to diabetes management through insulin bolus recommendations. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mault to include the teachings of Davis. One of ordinary skill in the art before the effective filing date of the claimed .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mault (U.S. 2003/0208113) in view of Finan (U.S. 2014/0276554), and further in view of Imhof (U.S. 2017/0142535).
Regarding claim 14, Mault in view of Finan discloses the method of claim 12 as discussed above. Mault does not discloses a method, wherein:
limiting the range comprises excluding a least a portion of the potential recommendation range of input insulin bolus amount values based on an amount of fluid available for delivery to the patient by an infusion device associated with the patient.
Imhof teaches a method, wherein:
limiting the range comprises excluding a least a portion of the potential recommendation range of values based on an amount of fluid available for delivery to the patient by an infusion device associated with the patient (See Imhof [0050] the system checks if there is sufficient insulin to complete the operation. If there isn’t the range of values is reduced out of the range in which an optimal value can be selected and the pump does not delivery the insulin).
The method of Imhof is applicable to the method of Mault as they both share characteristics and capabilities, namely, they are directed to computer implemented diabetes treatment. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mault to include checking for available insulin as taught by Imhof. One of ordinary skill in the art before the effective filing date of the claimed .

Response to Arguments
Applicant’s arguments filed 22 September 2021, with respect to the rejection of the claims under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the previously cited references and the newly cited Mault reference.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Murtfeldt (U.S. 2005/0065760) discloses a system that can calculate a range of recommended insulin doses using the current blood glucose level and a desired blood glucose level as inputs. The system can calculates at least 2 different doses that correspond to a lower dose boundary and a highest dose boundary. Alternatively, the system can calculate a recommended insulin dose range using a minimum blood glucose target and a maximum blood glucose target. This produces a range of recommended insulin doses. See Murtfeldt paragraphs [0022] and [0031].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN L HANKS whose telephone number is (571)270-5080. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on (571) 272-6805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/B.L.H./Examiner, Art Unit 3626                                                                                                                                                                                           
/JANICE A MOONEYHAM/Supervisory Patent Examiner, Art Unit 3626